UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


GRAFF/ROSS HOLDINGS LLP,                           )
                                                   )
                           Plaintiff,              )
                                                   )
            v.                                     ) Civil Case No. 07-796 (RJL)
                                                   )
FEDERAL HOME LOAN MORTGAGE                         )
CORPORATION,                                       )
                                                   )
                            Defendant.             )


                                         ORDER
                                                                           f7---
      For the reasons set forth in the Memora~dum Opinion entered thi;z. f-f day of

September 20 12, it is hereby

       ORDERED that the Magistrate Judge's Report and Recommendation [Dkt. #82]

is ADOPTED with the clarifications set forth in the Memorandum Opinion

accompanying this Order; it is further

       ORDERED that defendant's motion to dismiss [Dkt. #35] be, and hereby is,

converted into a motion for summary judgment; it is further

       ORDERED that defendant's motion [Dkt. #35] is GRANTED; it is further

       ORDERED that defendant's Motion to Appoint a Patent Law Clerk [Dkt. #34] is

DENIED as moot; it is further
       ORDERED that defendant's Motion to Compel Complete Interrogatory

Responses and to Strike Plaintiffs Untimely Objection [Dkt. #54] is DENIED as moot; it

is further

       ORDERED the plaintiffs Motion to Compel Production of Relevant Financial

and Technological Information [Dkt. #66] is DENIED as moot; it is further

       ORDERED that any remaining claims and counterclaims pending in the above-

captioned case are DISMISSED; and it is further

       ORDERED that the above-captions case is DISMISSED in its entirety with

prejudice.

       SO ORDERED.




                                          2